June 29, 1917. The opinion of the Court was delivered by
This is an appeal from an order of survey made by his Honor, Judge Sease, in an action for partition of certain lands described in the complaint in the case. The pleadings alone were before the Court when the motion was made. The defendants objected to the order asked for. We must assume that the lawyers in the case made some statement to the Court when the application was made and resisted.
Lawyers in a case are bound by any statement they make to the Judge who hears the case, and in the absence of anything that appears in the record before us we must assume that his Honor, in the wise exercise of the discretion vested in him, granted the order appealed from, and nothing shows to us that this discretion was erroneously exercised.
The appeal is dismissed.